Case 1:20-cv-01344-AJT-IDD Document 24 Filed 11/13/20 Page 1 of 6 PagelD# 290

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
(Alexandria Division)

   

  

K, U.S. DISTRICT COURT
CLE EXANDRIA, VIRGINIA

 

DAVID P. DONOVAN
Plaintiff,
% Civil Action No. 1:20-cv-1344

BETH A. WILKINSON

Defendant.

 

 

NON-CONFIDENTIAL

MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION

FOR LEAVE TO FILE UNDER SEAL AND TO SEAL CASE
Pursuant to Rules 5(C) and (F) of the Local Civil Rules for the United States District
Court for the Eastern District of Virginia, Plaintiff David P. Donovan (“Plaintiff or “Donovan”)
submits this non-confidential memorandum in support of his motion for leave to file his Verified
Complaint and all exhibits thereto (“Verified Complaint”), and Emergency Motion for
Temporary Restraining Order and Preliminary Injunction and Incorporated Memorandum of Law
(“TRO Motion”), and this Motion to File Under Seal and to Seal (“Sealing Motion”)

(collectively the “Filings”), under seal, and to seal the case. !

I. FACTUAL BACKGROUND

Plaintiff's Verified Complaint seeks to enjoin Defendant from disseminating information
that is the subject of a confidential agreement to which Plaintiff is a party, and other related
confidential information (collectively the “Confidential Information”). (Verified Compl., § 1).

Sealing the Filings and the case is necessary to preserve the secrecy of the Confidential

 

' Plaintiff seeks to have the following documents filed under seal: Verified Complaint and its
exhibits, which are declarations thereto in support; TRO Motion; and Sealing Motion.
Case 1:20-cv-01344-AJT-IDD Document 24 Filed 11/13/20 Page 2 of 6 PagelD# 291

,

Information. Another alternative procedure, such as redacting the documents sought to be filed
under seal, will not suffice under the circumstances — preserving the confidentiality of the
Confidential Information and confidential agreement is the object of the action, and all
allegations, motions, exhibits and testimony are inextricably intertwined with Confidential
Information that the action seeks to protect. Therefore, preservation of this confidentiality will
protect all signatories to the confidential agreement and all persons who are the subject of the
Confidential Information.
II. LEGAL STANDARD FOR SEALING THE FILINGS AND THE CASE

The First Amendment right of public access applies to sealing motions for injunctive
relief. See RLI Ins. Co. v. Nexus Servs., Inc., No. 5:18-CV-00066, 2018 WL 10602398, at *1
(W.D. Va. Oct. 30, 2018). Rebutting the qualified First Amendment presumption of access
requires “an overriding interest based on findings that closure is essential to preserve higher
values and is narrowly tailored to serve that interest.” Press-Enter. Co. v. Superior Court of
California, Riverside Cty., 464 U.S. 501, 502 (1984). Additionally, “[bJecause the First
Amendment standards afford greater substantive protection to the public’s right to access,
satisfying the First Amendment standards also necessarily satisfies the relevant common law
standards.” Adams v. Object Innovation, Inc., No. 3:11-CV-272 (REP/DWD), 2011 WL
7042224, at *4 (E.D. Va. Dec. 5, 2011) (citing Ashcraft v. Conoco. Inc., 218 F.3d 288, 302 (4th
Cir. 2000)).

Before the court may seal, it must provide public notice of the request to seal, consider
less drastic alternatives, and provide specific reasons and factual findings to support its decision

(the “Ashcraft factors”). Ashcraft, 218 F.3d at 302. Countervailing interests in protecting the
’

Case 1:20-cv-01344-AJT-IDD Document 24 Filed 11/13/20 Page 3 of 6 PagelD# 292

Confidential Information, as required by the confidential agreement that is the object of this case,
heavily outweigh the public interests in access.
Tr. ARGUMENT

A. The Public’s Right Of Access Is Outweighed By Countervailing Higher
Values.

The Fourth Circuit has recognized that it is appropriate for a district court to exercise its
discretion to seal “if the public’s right of access is outweighed by competing interests.” Knight,
743 F.2d at 235; see Ashcraft, 218 F.3d at 302 (quoting Knight, 743 F.2d at 235). Courts in the
Fourth Circuit have identified several “competing interests” which plainly justify granting the
Sealing Motion. These may include unwarranted media attention for the purpose of promoting
public scandal, the existence of confidentiality provisions in private agreements, actual evidence
of professional or reputational harm, and — importantly — protecting the interests of innocent
third parties. Each of these considerations exists here and rebuts the First Amendment
presumption. See, e.g., Under Seal v. Under Seal, 326 F.3d 479, 485-86 (4th Cir. 2003) (sealing
appropriate where “(1) where disclosure may be used to gratify private spite or promote public
scandal, (2) where disclosed records may serve as reservoirs of libelous statements for press
consumption, or (3) where disclosure might reveal trade secrets”); Malon v. Franklin Fin. Corp.,
No. 3:14CV671 (HEH-RCY), 2014 WL 12768782, at *3 (E.D. Va. Dec. 4, 2014) (granting
motion to seal sensitive business documents which were subject to “strict confidentiality
agreement”); Lifenet Health v. Lifecell Corp., No. 2:13CV486, 2015 WL 12517430, at *4 (E.D.
Va. Feb. 12, 2015) (finding that a confidentiality provision in a prior agreement implicated the
type of private interest that may override the First Amendment presumption); Level 3 Comm’s
LIC v, Limelight Networks. Inc., 611 F. Supp. 2d 572, 581 (E.D. Va. 2009) (analyzing privacy

interests of third parties against qualified First Amendment right to access).
Case 1:20-cv-01344-AJT-IDD Document 24 Filed 11/13/20 Page 4 of 6 PagelD# 293

t

B. The Court Should Seal The Entire Case.

This Court should also seal the entire proceeding. Public notice of this lawsuit will
undermine public confidence in the enforceability of confidential agreements between private
parties. This Court has, in numerous cases, recognized it is appropriate for a district court, in its
discretion, to seal the entire case. This is true, so long as the district court gives notice, weighs
the competing interests for each portion of the record to be sealed, and determines there are no
less restrictive alternatives to sealing. Under Seal v. Under Seal, 230 F.3d 1354 (4th Cir. 2000);
accord, e.g., Tustin v. Motorists Mut. Ins. Co., 668 F. Supp. 2d 755, 760 (N.D.W. Va. 2009).
Indeed, since the object of the action is to prevent disclosure of the Confidential Information,
sealing the entire record is necessary here because the Confidential Information is so intertwined
with all court filings and exhibits thereto that an alternative procedure to sealing ~ such as
redaction — “would gut the documents substantially and render them useless to the public.” £.
W., LLC v. Rahman, No. 1:11CV1380 JCC/TCB, 2012 WL 3841401, at *3 (E.D. Va. Sept. 4,
2012) (granting motion to seal).

IV. CONCLUSION

For the foregoing reasons and those set forth in further detail in Plaintiff's confidential

memorandum, Plaintiff prays this Court for leave to file his Filings and the Sealing Motion under

seal and for the entry of an order sealing the entire case.

Respectfully submitted this 12th day of November, 2020.
‘ Case 1:20-cv-01344-AJT-IDD Document 24 Filed 11/13/20 Page 5 of 6 PagelD# 294

/s/ Cathy A. Hinger
Cathy A. Hinger (VSB No. 46293)
Lela M. Ames (VSB No. 75932)
WOMBLE BOND DICKINSON (US) LLP
1200 Nineteenth Street, N.W.
Suite 500
Washington, DC 20036
Telephone: 202-857-4489
Facsimile: 202-261-0029
Email: cathy.hinger@wbd-us.com
Email: lela.ames@wbd-us.com
' Case 1:20-cv-01344-AJT-IDD Document 24 Filed 11/13/20 Page 6 of 6 PagelD# 295

CERTIFICATE OF SERVICE

I hereby certify this 12‘ day of November, 2020, that I caused a true copy of the
foregoing Non-Confidential Memorandum in Support of Plaintiff's Motion to File Under Seal
and to Seal Case to be delivered to counsel of record for Defendant Beth A. Wilkinson, Esq., via
E-Mail and addressed as follows:

Thomas G. Connolly
tconnolly@hwglaw.com

Thomas B. Mason
tmason@hwglaw.com

Jared Paul Marx
jmarx@hwglaw.com

/s/ Cathy A. Hinger
Cathy A. Hinger, Esq.
